            Case 18-34245 Document 159 Filed in TXSB on 10/03/19 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                            )      Chapter 11 Bankruptcy
                                                  )      Case No. 18-34245
SOUTH TEXAS INNOVATIONS, LLC,                     )
                                                  )
                                                  )
                                    Debtor.       )

                          NOTICE OF RESETTING FINAL HEARING

       TAKE NOTICE THAT the Court has reset the final hearing on the Motion for Relief From

Stay to Permit Archer Western Construction, LLC to Exercise its Contractual Rights and

Remedies and for Other Relief [Dkt. 98] for Monday, November 4, 2019 at 2:00 p.m. in

Courtroom 400, 515 Rusk, 4 th Floor, Houston, Texas 77002.


                                           Respectfully submitted,


                                           By: /s/ Tracey L. Williams
                                           Timothy D. Matheny
                                           Texas Bar No. 24000258
                                           tmatheny@pecklaw.com
                                           Tracey L. Williams
                                           Texas Bar No. 24031954
                                           twilliams@pecklaw.com
                                           PECKAR & ABRAMSON, P.C.
                                           8080 N. Central Expressway
                                           Suite 1600, LB 65
                                           Dallas, Texas 75206
                                           TELEPHONE: (214) 523-5100
                                           FACSIMILE: (214) 521-4601




Notice of Resetting Final Hearing
4218259_1                                                                           Page 1 of 2
            Case 18-34245 Document 159 Filed in TXSB on 10/03/19 Page 2 of 2



                                             Daniel E. Budorick
                                             Illinois Bar No. 06200516
                                             PECKAR & ABRAMSON, P.C.
                                             30 North LaSalle Street
                                             Suite 4126
                                             Chicago, IL 60602
                                             TELEPHONE: (312) 881-6301
                                             FACSIMILE: (312) 435-2482
                                             dbudorick@pecklaw.com

                                             Attorneys for Creditor
                                             ARCHER WESTERN CONSTRUCTION, LLC


                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this Notice of Resetting Final Hearing was
served by ECF and/or U.S. First Class Mail on October 3, 2019, to the parties on the Service List
attached hereto as Exhibit 1.


                                                      /s/ Tracey L. Williams
                                                     Tracey L. Williams




Notice of Resetting Final Hearing
4218259_1                                                                                  Page 2 of 2
